Name: Commission Regulation (EEC) No 3126/85 of 8 November 1985 altering the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/ 18 Official Journal of the European Communities 9 . 11 . 85 COMMISSION REGULATION (EEC) No 3126/85 of 8 November 1985 altering the export refunds on beef and veal that the export refunds at present in force in respect of the products listed in the Annex to this Regulation should be altered as shown in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Greece, and in particular the first sentence of Article 18 (5) thereof, Whereas the export refunds on beef and veal were fixed by Commission Regulation (EEC) No 2995/85 (2) ; Whereas a refund has been fixed for salted and dried and smoked meat exported to certain North African, Near and Middle East third countries ; whereas there are possibil ­ ities for exporting such meat and salted and dried meat to other African countries ; whereas account should be taken of this situation and a refund should be fixed accordingly ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2995/85 to the information at present available to the Commission HAS ADOPTED THIS REGULATION : Article 1 The export refunds in the beef and veal sector, fixed in the Annex to Regulation (EEC) No 2995/85, shall , for products falling within subheading ex 02.06 C I a) 2, be altered in accordance with the amounts listed in the Annex hereto . Article 2 This Regulation shall enter into force on 9 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) Oj No L 287, 29 . 10 . 1985, p . 13 . 9 . 11 . 85 Official Journal of the European Communities No L 297/ 19 ANNEX to the Commission Regulation of 8 November 1985 altering the export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.06 C I a) 2 Meat of bovine animals, boned or boneless, salted or in brine, dried or smoked : (aa) Salted and dried :  For export to North, West, Central , East and South African third contries ('), expect Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to Switzerland (bb) Salted, dried and smoked : 102,500 60,500  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 102,500 102,500 (') Within the meaning of Commission Regulation (EEC) No 3537/82 (OJ No L 371 , 30 . 12 . 1982, p. 7). NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .